Claimant was sent from the office where she was employed to various stores in New York for the purpose of buying dresses which the employer might copy in its manufacturing business. While the claimant was in good health and walking in a crowded section of Seventh avenue, she lost her balance by tripping, or otherwise, and fell, breaking her arm. In both claimant’s and in the employer’s notice of injury it was stated that claimant tripped on the street and fell. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.